Citation Nr: 1755222	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicide agents and/or toxic fumes in service. 

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents and/or toxic fumes in service.  

3.  Entitlement to service connection for deep vein thrombosis, to include as due to exposure to toxic fumes in service. 

4.  Entitlement to service connection for chronic obstructive pulmonary disorder, to include as due to exposure to toxic fumes in service. 


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held before the undersigned in April 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, these claims must be remanded for further evidentiary development.  

The Veteran contends he has prostate cancer and colon cancer as a result of herbicide agent exposure in service.  He testified at his Board hearing in April 2017 that his exposure took place while he was training with the U.S. Army at Fort Knox, Kentucky in October 1970 and January to March 1971.  Specifically, the Veteran claims that during his time at Fort Knox, he was exposed to herbicide agents while in the fields and foliage for training in his military occupational specialty (MOS) as a reconnaissance scout.  The Veteran also testified that he spent time on the gun ranges, ate at the dining facilities, and lived in the barracks during his time at Fort Knox.  The Veteran's attorney noted at the April 2017 Board hearing that there is documentation that herbicide agents, to include Agent Orange, may have been sprayed at Fort Knox around the dining facilities, barracks, and administration buildings in the 1960's.  

The Veteran's claim that he was exposed to Agent Orange or other herbicide agents has not yet been fully developed by the VA.  Pursuant to Manual M-21-1R IV.ii.1.H.7, which pertains to claims involving allegations of herbicide agent exposure in locations other than Vietnam, the Korean Demilitarized Zone, or Thailand, if the Veteran presents approximate dates, locations, and nature of alleged exposure, the VA shall make efforts to further develop the Veteran's claims.  Therefore, upon remand, such development of the claims must be completed.  

Additionally, at the April 2017 hearing, the Veteran generally indicated that he has been seeking treatment at the VA for his disabilities for about four or five years.  The record does not currently contain any records of VA treatment.  As such records are constructively of record, they must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Complete the development outlined in Manual M21-1R IV.ii.1.H.7, as necessary to verify the Veteran's exposure to herbicide agents during service at Fort Knox, Kentucky, to include, if exposure is not otherwise confirmed, sending a request to the Joint Services Records Research Center (JSRRC) for a determination as to whether herbicide agents were used at Fort Knox as alleged.  If additional details regarding the alleged exposure are necessary to investigate the claim, request such details from the Veteran.   

The Veteran specifically alleges he was exposed to herbicide agents, to include Agent Orange, while training as a reconnaissance scout in the fields and foliage at Fort Knox, Kentucky in October 1970 and January to March 1971.  The Veteran also alleges that exposure to herbicide agents occurred while he was living in the barracks, eating at the dining hall, and utilizing the gun range during his time at Fort Knox.  

Advise the Veteran and his attorney of the results of this development in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain and associate with the claims file any records of VA treatment.

3.  Following completion of the above, readjudicate the remanded claims on the basis of any newly acquired evidence.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



